Citation Nr: 0419639	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
comminuted fracture of the distal right tibia and fibula, 
with leg shortening, secondary to a gunshot wound.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for atypical psychosis.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Service connection is currently in effect for residuals of 
fractures of the right tibia and fibula in the mid-shaft, 
evaluated noncompensably disabling.  That service-connected 
disability is separate and distinct from the condition for 
which service connection is sought in this appeal.  In a June 
2004 Informal Hearing Presentation, however, the veteran's 
representative has apparently misconstrued the issue on 
appeal to be entitlement to a compensable rating for the 
service-connected disability.  Nevertheless, to the extent 
that the representative's comments may constitute a claim for 
an increased rating for the service-connected disability, 
those comments are referred to the RO for appropriate 
consideration.  

The Board notes that, in communication received from the 
veteran in July 2002 on a VA Form 9, he checked the box 
indicating that he wanted to testify at a personal hearing 
before the Board at the RO.  Subsequently, on another VA Form 
9 received in October 2002, the veteran checked the box 
indicating that he did not want a Board hearing.  The Board 
construes the latter document as reflecting a withdrawal of 
the veteran's hearing request.  However, inasmuch as two of 
the appealed issues are being Remanded hearing, the veteran 
will have another opportunity to request such a personal 
hearing, should he so desire.  

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for 
atypical psychosis and entitlement to a permanent and total 
disability rating for pension purposes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An Administrative Decision in November 1982 determined 
that the residuals of a comminuted fracture of the veteran's 
distal right tibia and fibula, with leg shortening, secondary 
to a gunshot wound, were the result of his own willful 
misconduct.  

2.  A rating decision in July 1993 denied service connection 
for residuals of a comminuted fracture of the distal right 
tibia and fibula, with leg shortening, secondary to a gunshot 
wound, on the basis that new and material evidence had not 
been presented to reopen the claim.  The veteran was notified 
of that decision and did not file a notice of disagreement 
within one year of that notice.  

3.  Evidence added to the record since July 1993 is 
cumulative of the evidence that was previously of record and 
is not relevant to the issue on appeal.  


CONCLUSION OF LAW

Evidence received since the July 1993 rating decision, which 
denied the veteran's claim for service connection for 
residuals of a comminuted fracture of the distal right tibia 
and fibula, with leg shortening, secondary to a gunshot 
wound, is not new and material and the claim is not reopened; 
the July 1993 rating action is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
October 2001 rating decision and August 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in March 2001, the RO explained the provisions 
of the VCAA as to this issue, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there was no defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The notice provided to the appellant in March 2001 
was given prior to the first AOJ adjudication of the claim.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The RO wrote the appellant in March 2001 to inform him of the 
VCAA's provisions as they pertained to his claim and to 
advise him to submit any additional evidence within 60 days, 
although that letter did not specifically contain the 
"fourth element."  In August 2002, the RO provided him and 
his representative with a statement of the case, indicating 
that no additional evidence had been received from him.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  His representative has 
requested that the appeal be forwarded to the Board and 
considered based on the evidence that is currently of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service, but no compensation shall be paid if the disability 
is the result of the person's own willful misconduct.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that the veteran's claim for service 
connection for residuals of a comminuted fracture of the 
distal right tibia and fibula, with leg shortening, secondary 
to a gunshot wound, was first denied by the RO in November 
1973, and again in November 1991 and July 1993.  He was 
notified of each of those determinations and did not file a 
notice of disagreement within one year of being notified of 
any of the decisions.  The evidence showed that the veteran 
was shot in the right lower leg, sustaining the claimed 
injuries, during service in December 1970 while conducting a 
robbery.  

In November 1982, in conjunction with an unrelated claim for 
VA benefits, the RO issued an Administrative Decision 
determining that the comminuted fractures of the distal right 
tibia and fibula were incurred as a result of the veteran's 
own willful misconduct.  He was notified of that decision and 
did not file an appeal.  The November 1991 and July 1993 
rating decisions indicated that no new and material evidence 
had been presented to reopen the willful misconduct 
determination, so as to warrant reopening of the service 
connection claim.  

Evidence added to the record since July 1993 consists of VA 
outpatient treatment records dated from December 1990 to 
January 1993 and private treatment records dated from July 
1994 to July 2000, as well as the veteran's own statements.  
The treatment records note periodic complaints and treatment 
for his right lower leg disabilities, including leg 
shortening.  However, the veteran has not pointed to or 
identified any evidence that is currently of record or that 
might be obtained that would tend to show that the injury to 
his right lower leg that was sustained in December 1970 was 
not the result of his own willful misconduct.  The willful 
misconduct determination was the primary basis for the prior 
denials.  

The Board finds that the evidence that has been added to the 
record since July 1993 was not previously of record or 
considered by the RO.  Nevertheless, that evidence does not 
provide any new information concerning the veteran's claim.  
It merely shows the presence of and treatment for the 
condition that was known to be present at the time of the 
prior determinations; it is simply cumulative of evidence 
that was previously of record.  The additional evidence, 
therefore, is not new.  Further, none of that evidence is 
relevant to the question of whether the injury was the result 
of the veteran's own willful misconduct.  He has presented no 
evidence and not even any argument on that issue.  Because 
that determination formed the primary basis for the prior 
denials, the Board finds that the additional evidence is also 
not material.  

In the absence of new and material evidence, the Board 
concludes that the veteran's claim for service connection for 
residuals of a comminuted fracture of the distal right tibia 
and fibula, with leg shortening, secondary to a gunshot 
wound, is not reopened.  The July 1993 rating decision is 
final.  


ORDER

The claim for service connection for residuals of a 
comminuted fracture of the distal right tibia and fibula, 
with leg shortening, secondary to a gunshot wound, is not 
reopened.  


REMAND

Review of the claims file reveals that the veteran has not 
been notified of his and VA's duties and responsibilities 
pursuant to the VCAA concerning the issues relating to 
service connection for atypical psychosis and to pension 
benefits.  The March 2001 letter from the RO addressed only 
the issue concerning reopening of his claim for service 
connection for a right leg disability.  As set forth above, 
VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  Because the veteran has not been 
given the required notice concerning these two issues, Remand 
is required for the RO to comply with the provisions of the 
VCAA.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  The RO should provide the veteran 
with notice that fully complies with the 
VCAA.  Concerning the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for atypical psychosis, the RO 
should notify him as to what types of 
evidence would qualify as new and 
material evidence, whether he or VA bears 
the burden of obtaining that evidence, 
and what assistance VA will provide him 
in substantiating his claim.  Concerning 
the issue of entitlement to pension 
benefits, the RO should notify him as to 
what types of evidence are necessary to 
show permanent and total disability, 
whether he or VA bears the burden of 
obtaining that evidence, and what 
assistance VA may provide him in 
substantiating his claim.  

2.  If any additional evidence is 
received as to either claim, the RO 
should again consider the veteran's 
claim(s).  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



